             Case 1:20-cv-01421-DAD-JLT Document 10 Filed 02/18/21 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 STEVEN S. TENNYSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Petitioner
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,
11                                                    1:20-CV-01421-DAD-JLT
                                 Petitioner,
12                                                    [PROPOSED] ORDER CLOSING THE ACTION
                           v.                         (Doc. 9)
13
     MANUEL AREVALO, JR.,
14
                                 Respondent.
15

16

17           The plaintiff has filed a voluntary dismissal without prejudice under Federal Rules of Civil
18 Procedure Rule 41(a)(1(A)(1). (Doc. 9) Accordingly, the Clerk of Court is DIRECTED to close this

19 action.

20

21 IT IS SO ORDERED.

22     Dated:      February 17, 2021                       /s/ Jennifer L. Thurston
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28



30
